

114 HR 5540 IH: Military Infrastructure Consolidation and Efficiency Act of 2016
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5540IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Smith of Washington (for himself, Mr. Farr, Mrs. Davis of California, Mr. Cooper, Ms. Bordallo, Ms. Speier, and Mr. O'Rourke) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a fair and transparent process that will result in the timely consolidation, closure,
			 and realignment of military installations inside the United States and
			 will realize improved efficiencies in the cost and management of military
			 installations, and for other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Military Infrastructure Consolidation and Efficiency Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purpose.
					Sec. 3. Force structure plan, infrastructure inventory, and certification of need for
			 consolidation, closure, and realignment of military installations.
					Sec. 4. Time period to allow congressional review.
					Sec. 5. Recommendations for consolidation, closure, or realignment of military installations.
					Sec. 6. Final selection criteria for making recommendations for consolidation, closure, and
			 realignment of military installations.
					Sec. 7. Military Infrastructure Consolidation and Efficiency Commission of 2019.
					Sec. 8. Secretary of Defense recommendations for consolidation, closure, or realignment of military
			 installations.
					Sec. 9. Commission review of Secretary of Defense recommendations for consolidation, closure, or
			 realignment of military installations.
					Sec. 10. Presidential review of Commission recommendations for consolidation, closure, or
			 realignment of military installations.
					Sec. 11. Prohibition on implementation of recommendations pending congressional review.
					Sec. 12. Implementation.
					Sec. 13. Management and disposal of property.
					Sec. 14. Account.
					Sec. 15. Restriction on other base closure authority.
					Sec. 16. Required reports.
					Sec. 17. Definitions.
					Sec. 18. Treatment as a base closure law for purposes of other provisions of law.
					Sec. 19. Conforming amendments.
				
			2.Findings and purpose
 (a)FindingsCongress makes the following findings: (1)The Department of Defense has requested legislation to authorize a new round of base realignments and closures (BRAC) as part of each budget request since fiscal year 2013.
 (2)The Department of Defense request for a new BRAC round is based on the Department’s analysis that— (A)there is infrastructure capacity excess to military requirements; and
 (B)the funds required to sustain this excess infrastructure capacity could be better spent on other national security priorities.
 (3)In testimony before the Committee on Armed Services of the House of Representatives on March 22, 2016, Secretary of Defense Ashton Carter stated that we need to stop spending so much money to hold on to bases we don’t need and that we have more bases in more places than we need.
 (4)According to an April 2016 infrastructure capacity analysis conducted by the Department of Defense using projected fiscal year 2019 force structure levels, overall the Department has approximately 22 percent excess capacity, of which approximately 33 percent is excess Army capacity, 7 percent is excess Navy capacity, 32 percent is excess Air Force capacity, and 12 percent is excess capacity of the Defense Logistics Agency.
 (5)In a time when the Department of Defense is facing significant budget pressures, the Department is being required to expend valuable resources to maintain infrastructure capacity in excess of Department requirements instead of investing these valuable resources in meeting urgent readiness and training requirements or other priorities within the Department.
 (6)While the Department of Defense has already undertaken a number of initiatives to reduce the Department’s overseas infrastructure footprint, including the European Infrastructure Consolidation review and the relocation and consolidation of military facilities in Japan and the Republic of Korea, the Department’s ability to take similar actions regarding military installation inside the United States is extremely limited without specific authorization from Congress.
 (7)In testimony before the Committee on Armed Services of the House of Representatives on March 22, 2016, John Conger, who was performing the duties of the Assistant Secretary of Defense for Energy, Installations and Environment, testified that by reducing excess infrastructure capacity by only 5 percent, the Department of Defense expected it could realize $2 billion a year in annual recurring savings.
 (8)A 5-percent reduction in excess infrastructure can be managed in a strategic and cost-effective manner while ensuring appropriate infrastructure capacity remains for potential growth in military force structure or future contingency needs of the Department of Defense.
 (9)While concerns have been raised about the costs and schedule associated with the 2005 BRAC round, the majority of the recommendations of that round were focused on transformation and realignment rather than efficiency and closure.
 (10)As such, congressional authorization for the next BRAC round must include additional oversight and controls on costs and provide sufficient guidance and authority to ensure that the Department of Defense focuses on recommendations that result in efficiencies and financial savings for the Department.
 (11)Furthermore, congressional authorization must ensure that the process for developing recommendations to consolidate, close, or realign military installations is independent, impartial, and transparent.
 (12)In a time when the Department of Defense needs to reduce excess infrastructure capacity and realize efficiencies in its real property inventory, this Act provides the most transparent means to do so while also affording an independent commission, Congress, and community groups a significant voice and role in the process.
 (b)PurposeThe purpose of this Act is to provide a fair and transparent process that will allow the Department of Defense—
 (1)to consolidate, close, or realign military installations within the United States; and (2)as a result of such consolidation, closure, and realignment, to realize efficiencies and savings that can be reinvested into critical military readiness and modernization initiatives.
				3.Force structure plan, infrastructure inventory, and certification of need for consolidation,
			 closure, and realignment of military installations
			(a)Force structure
 (1)Plan requiredThe Secretary of Defense shall develop a force structure plan for the Armed Forces, to be based on an assessment by the Secretary of the probable threats to the national security of the United States during the period beginning with fiscal year 2018 and ending with fiscal year 2038.
 (2)Required elementsThe force structure plan shall include, at a minimum, the following elements: (A)The probable end-strength levels of the Armed Forces and major military force units, including land force divisions, carrier and other major combatant vessels, air wings, and other comparable units, identified by the Secretary as needed to meet the probable threats to the national security of the United States identified under paragraph (1).
 (B)The anticipated levels of funding that will be available for national defense purposes during the period specified in paragraph (1).
					(b)Infrastructure
 (1)Inventory requiredThe Secretary shall conduct a comprehensive inventory of military installations world-wide for each military department, to include the specific number and type of facilities in the regular and reserve components.
 (2)Required elementsAs part of the infrastructure inventory and using the force structure plan, the Secretary shall address the following:
 (A)The number and type of infrastructure required to support— (i)the force structure plan; and
 (ii)any potential growth in the end-strength levels of the Armed Forces and major military force units in the event of the emergence of new threats to the security of the United States or a national emergency, contingency operation, or declaration of war.
 (B)The categories of excess infrastructure and infrastructure capacity. (3)Special considerationsIn determining the level of necessary and excess infrastructure in the infrastructure inventory, the Secretary shall consider the following:
 (A)The anticipated and continuing need for and availability of military installations outside the United States, taking into account current restrictions on the use of military installations outside the United States and the potential for future prohibitions or restriction on the use of such military installations.
 (B)Any efficiencies that may be gained from joint tenancy by more than one branch of the Armed Forces at a military installation.
 (c)Required report to congressAs part of the budget justification documents submitted to Congress in support of the budget request for the Department of Defense for fiscal year 2019, the Secretary shall submit a report to Congress that includes, at a minimum, the following elements:
 (1)The force structure plan. (2)The infrastructure inventory.
 (3)The certification required by subsection (d). (4)An economic analysis of the effect of the consolidation, closure, or realignment of military installations to reduce excess infrastructure capacity.
 (5)The standard rules that would be used to calculate annual recurring savings for manpower base operating costs, utility costs, base closure guarantees, service-sharing agreements, and other installation support activities that the Secretary will use in developing recommendations for the consolidation, closure, or realignment of military installations.
				(d)Revision of force structure plan and infrastructure inventory
 (1)Revision authorizedThe Secretary may revise the force structure plan and infrastructure inventory. (2)SubmissionIf the Secretary revises the force structure plan or infrastructure inventory, the Secretary shall submit the revised plan or inventory to Congress not later than February 15 of the year following the year in which the a plan or inventory was first submitted.
 (3)LimitationFor the purposes of selecting military installations for consolidation, closure, or realignment under this Act in the year in which a revision is submitted, no revision of the force structure plan or infrastructure inventory is authorized after the date specified in paragraph (2).
				(e)Certification of need for consolidation, closure, and realignment of military installations
 (1)Initial certificationOn the basis of the force structure plan, the infrastructure inventory, and the report required under subsection (c), the Secretary shall include in the report a certification of whether the need exists for the Department to consolidate, close, or realign military installations.
 (2)Effect of affirmative certificationIf the Secretary certifies that the need exists for a round for the selection of military installations for consolidation, closure, or realignment, the Secretary also must certify that—
 (A)the recommendations for the consolidation, closure, or realignment of military installations will— (i)result in annual net savings for each of the military departments beginning not later than five years following the date of the completion of the recommended consolidation, closure, or realignment action;
 (ii)have the primary objective of eliminating excess infrastructure capacity within the Department and reconfigure the remaining infrastructure to maximize efficiency; and
 (iii)allow the Department to reinvest potential savings realized from the consolidation, closure, or realignment of military installations into future readiness and modernization requirements of the Armed Forces; and
 (B)the Secretary has previously considered and pursued opportunities to eliminate excess infrastructure capacity overseas to maximize efficiency and reduce costs.
 (3)Effect of negative certificationIf the Secretary certifies that the need does not exist for a round for the selection of military installations for consolidation, closure, or realignment, the President may not commence a round for the selection of military installations for consolidation, closure, or realignment as provided by this Act.
 (4)Effect of failure to certifyIf the Secretary does not include the certification referred to in paragraph (1) in the report required by subsection (c), the President may not commence a round for the selection of military installations for consolidation, closure, or realignment as provided by this Act.
				(f)Comptroller general evaluation
 (1)Evaluation requiredIf the certification is provided under subsection (e), the Comptroller General of the United States shall prepare an evaluation of the following:
 (A)The force structure plan and the infrastructure inventory, including the categories of excess infrastructure and infrastructure capacity identified in the inventory.
 (B)The accuracy and analytical sufficiency of the force structure plan and infrastructure inventory. (C)The need for the consolidation, closure, or realignment of additional military installations.
 (D)The standard rules that would be used to calculate annual recurring savings for manpower base operating costs, utility costs, base closure guarantees, service-sharing agreements, and other installation support activities that the Secretary will use in developing recommendations for the consolidation, closure, or realignment of military installations.
 (2)SubmissionNot later than 60 days after the date on which the certification is submitted to the Congress, the Comptroller General shall submit to Congress a report containing the results of the evaluation required by this subsection.
				4.Time period to allow congressional review
 (a)ProhibitionThe Secretary of Defense may only commence a round for the selection of military installations for consolidation, closure, or realignment as provided by this Act after the end of a 90-day period beginning on the date the certification required by subsection (e) of section 3 is submitted to Congress in the report required under subsection (c) of such section.
 (b)Effect of passage of a joint resolution of disapprovalIf, during the period specified in subsection (a), a joint resolution is enacted disapproving of the force structure plan, the infrastructure inventory, or the certification required by section 3(e), then the President may not commence a round for the selection of military installations for consolidation, closure, or realignment as provided by this Act.
			5.Recommendations for consolidation, closure, or realignment of military installations
 (a)Conditional ApplicabilityThis section shall apply only if— (1)the Secretary of Defense makes a certification under section 3(e) that the need exists for a round for the selection of military installations for consolidation, closure, or realignment; and
 (2)Congress does not enact a joint resolution described in section 4(b) during the period specified in section 4(a).
 (b)Authority To develop recommendationsSubject to subsection (a), the Secretary may initiate a process to develop recommendations for the consolidation, closure, or realignment of military installations on the basis of the force structure plan, the infrastructure inventory, and the final selection criteria.
 (c)Consideration of all installationsIn developing recommendations for the consolidation, closure, or realignment of military installations under this Act, the Secretary shall consider all military installations inside the United States equally without regard to whether the installation has been previously considered or proposed for consolidation, closure, or realignment by the Department or a Defense Base Closure and Realignment Commission.
			(d)Effect of advance conversion planning
 (1)In generalIn the development of recommendations for the consolidation, closure, or realignment of military installations, the Secretary may not take into account for any purpose any advance conversion planning undertaken by an affected community with respect to the anticipated consolidation, closure, or realignment of a military installation.
 (2)ElementsFor the purposes of this subsection, advanced conversion planning— (A)shall include community adjustment and economic diversification planning undertaken by the community before an anticipated selection of a military installation in or near the community for consolidation, closure, or realignment; and
 (B)may include the development of contingency redevelopment plans, plans for economic development and diversification, and plans for the joint use (including civilian and military use, public and private use, civilian dual use, and civilian shared use) of the property or facilities of the military installation after the anticipated consolidation, closure, or realignment.
					(e)Effect of local government approval
 (1)Consideration authorizedExcept as provided in paragraph (2), in developing recommendations for the consolidation, closure, and realignment of military installations under this Act, the Secretary shall consider any notice received from a local government in the vicinity of a military installation that the government would approve of the consolidation, closure, or realignment of the military installation.
 (2)ExceptionNotwithstanding receiving a notice described in paragraph (1), the Secretary shall— (A)make recommendations for the consolidation, closure, and realignment of military installations based on the force structure plan, the infrastructure inventory, and the final selection criteria; and
 (B)include a statement of the result of the consideration of such a notice and the reasons for the result.
					6.Final selection criteria for making recommendations for consolidation, closure, and realignment of
			 military installations
 (a)Final selection criteriaThe final selection criteria to be used by the Secretary of Defense in making recommendations for the consolidation, closure, or realignment of military installations under this Act shall be military value criteria and certain additional criteria, as follows:
 (1)Military value criteriaThe military value criteria are as follows: (A)The current and future mission capabilities of the Armed Forces, the ability to support technological innovation, the ability to support educational requirements that enhance the success of members of the Armed Forces in their military career fields, and the impact on operational readiness of the total force of the Department, including the impact on joint warfighting, training, and readiness.
 (B)The availability, condition, and strategic location of land, facilities, and associated airspace (including training areas suitable for maneuver by ground, naval, or air forces throughout a diversity of climate and terrain areas, areas capable of supporting testing and evaluation exercises, and staging areas for the use of the Armed Forces in homeland defense missions) at both existing and potential receiving locations.
 (C)The ability to accommodate contingency, mobilization, surge, and future total force requirements at both existing and potential receiving locations to support military operations and training.
 (D)The cost of operations and the manpower implications. (2)Additional criteriaThe additional criteria are as follows:
 (A)The extent and timing of potential costs and savings, including the number of years, beginning with the date of completion of the recommended consolidation, closure, or realignment action, for the savings to exceed the costs.
 (B)The economic impact on existing communities in the vicinity of the military installation (including potential impacts to employment, termination of contractual agreements, and closure of commercial facilities ), calculated using standardized, federally recognized economic impact data when calculating the impact on existing communities.
 (C)The impact on homeland security and emergency response preparedness in a State or region (D)The ability of the infrastructure of both the existing and potential receiving communities to support forces, missions, and personnel.
 (E)The environmental impact, including the impact of costs related to potential environmental restoration, waste management, and environmental compliance activities.
 (b)Priority considerationsIn making recommendations for the consolidation, closure, and realignment of military installations, the Secretary shall give priority consideration to the military value criteria, as specified in subsection (a)(1).
			(c)Consideration of Time Period for achieving savings
 (1)Emphasis on net-savings within five yearsThe Secretary shall place an emphasis on recommendations for the consolidation, closure, and realignment of military installations that will yield net-savings within five years of the completion of the recommended consolidation, closure, or realignment action.
 (2)Recommendations with long-delayed net-savingsThe Secretary may not make a recommendation that will not demonstrate net-savings within 20 years, unless the Secretary certifies as part of the recommendation that the military value of the recommendation supports or enhances a critical national security interest of the United States.
 (d)Covered costsWhen determining the costs associated with a recommendation for the consolidation, closure, or realignment of a military installation, the Secretary shall consider costs associated with military construction, information technology, termination of public-private contracts, guarantees, and other factors contributing to the cost of implementing and completing the recommended consolidation, closure, or realignment action, as determined by the Secretary.
 (e)Effect on department and other agency costsThe final selection criteria relating to the cost savings or return on investment from a recommended consolidation, closure, or realignment action shall take into account the effect of the consolidation, closure, or realignment on the costs of any other activity of the Department or any other Federal agency that may be required to assume responsibility for activities performed at the military installation to be consolidated, closed, or realigned.
 (f)Relation to other materialsThe final selection criteria shall be the only criteria used, along with the force structure plan and the infrastructure inventory, in making recommendations for the consolidation, closure, and realignment of military installations inside the United States under this Act.
			7.Military Infrastructure Consolidation and Efficiency Commission of 2019
 (a)Conditional ApplicabilityThis section shall apply only if— (1)the Secretary of Defense makes a certification under section 3(e) that the need exists for a round for the selection of military installations for consolidation, closure, or realignment; and
 (2)Congress does not enact a joint resolution described in section 4(b) during the period specified in section 4(a).
 (b)Establishment of independent commissionSubject to subsection (a), there shall be established an independent commission to carry out the duties specified for it in this Act. The Commission shall be known as the Military Infrastructure Consolidation and Efficiency Commission of 2019.
			(c)Composition and Appointment
 (1)Members and appointmentThe Commission shall be composed of nine members appointed by the President, by and with the advice and consent of the Senate.
 (2)ConsultationIn selecting individuals for nomination to be members of the Commission, the President should consult with—
 (A)the Speaker of the House of Representatives concerning the appointment of two members; (B)the majority leader of the Senate concerning the appointment of two members;
 (C)the minority leader of the House of Representatives concerning the appointment of one member; and (D)the minority leader of the Senate concerning the appointment of one member.
 (3)ChairmanAt the time the President nominates individuals for appointment to the Commission, the President shall designate one such individual who shall serve as the Chairman of the Commission.
 (4)PriorityThe President shall give priority consideration in the nomination of members of the Commission to individuals who—
 (A)have demonstrated expertise regarding the current and future operational and training requirements of the Armed Forces, professional military education, military installation infrastructure and environmental management, or the socioeconomic impact of military installations on states, regions, and local communities; and
 (B)have not served on a Defense Base Closure and Realignment Commission. (5)DeadlineIf the President does not transmit to the Senate the nominations for appointment to the Commission on or before February 1, 2019, the process by which military installations may be selected for consolidation, closure, or realignment under this Act shall be terminated.
 (6)TermA member of the Commission shall serve until the termination of the Commission under subsection (i).
 (7)VacancyA vacancy in the Commission shall be filled in the same manner as the original appointment, and the individual appointed to fill the vacancy shall serve for the unexpired portion of the term of the individual’s predecessor under paragraph (6).
				(d)Pay and travel expenses
 (1)In generalEach member of the Commission, other than the Chairman, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission.
 (2)ChairmanThe Chairman of the Commission shall be paid for each day referred to in paragraph (1) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code.
 (3)Travel expensesMembers of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
				(e)Director and staff
 (1)DirectorThe Commission shall appoint, without regard to section 5311 of title 5, United States Code, a Director who has not served on active duty in the Armed Forces or as a civilian employee of the Department during the one year period preceding the date of such appointment. The Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (2)StaffSubject to the approval of the Commission, the Director may appoint and fix the pay of additional staff personnel. The Director may make such appointments without regard to the provision of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointment may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay payable for GS–15 of the General Schedule.
 (3)Detailed personnelUpon the request of the Director, the head of any Federal department of agency may detail any of the personnel of that department or agency to the Commission to assist the Commission in carrying out its duties under this Act. The Comptroller General of the United States shall provide assistance, including the detailing of employees, to the Commission in accordance with an agreement entered into with the Commission.
				(4)Staff restrictions
 (A)Limitations on detailees from DepartmentOf the personnel employed by or detailed to the Commission— (i)not more than one-third may be on detail from the Department;
 (ii)not more than one-fifth of the professional analysts of the Commission staff may be on detail from the Department; and
 (iii)no person detailed from the Department may be assigned as the lead professional analyst with respect to a military department or Defense Agency.
 (B)Conflict of interest limitationA person may not be detailed from the Department to the Commission if, within 12 months before the detail is to begin, that person participated personally and substantially in any matter within the Department concerning the preparation of recommendations for the consolidation, closure, or realignment of military installations.
 (C)Duty limitationsNo member of the Armed Forces, and no officer or employee of the Department, may— (i)prepare any report concerning the effectiveness, fitness, or efficiency of the performance on the staff of the Commission of any person detailed from the Department to that staff;
 (ii)review the preparation of such a report; or (iii)approve or disapprove of such a report.
 (D)Time-period limitationsDuring the period beginning January 1, 2020, and ending April 15, 2020, there may not be more than 15 persons on the staff of the Commission at any one time, the staff may only perform such functions as are necessary to prepare for the termination of the Commission and transfer of all records to the Department or national archives. No member of the Armed Forces and no officer or employee of the Department may serve on the staff during this time.
 (5)Staff-related certificationNot later than April 1, 2019, the Chairman of the Commission shall certify to the Secretary and the congressional defense committees whether the Commission has adequate staff to review the recommendations to be submitted by the Secretary pursuant to section 8.
 (f)Other authoritiesTo the extent funds are available; the Commission may lease space, acquire personal property, and procure by contract the temporary or intermittent services of experts or consultants pursuant to section 3109 of title 5, United States Code.
			(g)Funding
 (1)Authorization of appropriationsThere are authorized to be appropriated to the Commission such funds as are necessary to carry out its duties under this Act. Such funds shall remain available until expended.
 (2)Transfer authorityIf no funds are appropriated to the Commission by the end of the second session of the 115th Congress, the Secretary may transfer to the Commission for purposes of its activities under this Act such funds as the Commission may require to carry out such activities. The Secretary may make such transfer from any funds available to the Secretary. Funds so transferred shall remain available to the Commission for such purpose until expended.
 (h)Prohibition against restricting communicationsSection 1034 of title 10, United States Code, shall apply with respect to communications with the Commission.
 (i)TerminationThe Commission shall terminate on April 15, 2020. 8.Secretary of Defense recommendations for consolidation, closure, or realignment of military installations (a)Conditional ApplicabilityThis section shall apply only if—
 (1)the Secretary of Defense makes a certification under section 3(e) that the need exists for a round for the selection of military installations for consolidation, closure, or realignment;
 (2)Congress does not enact a joint resolution described in section 4(b) during the period specified in section 4(a); and
 (3)the Chairman of the Commission certifies under section 7(e)(5) that the Commission has adequate staff to review the recommendations to be submitted by the Secretary pursuant to this section.
				(b)Publication and transmittal of recommendations
 (1)In generalSubject to paragraph (2), the Secretary shall publish in the Federal Register, transmit to the congressional defense committees, and transmit to the Commission a list of the military installations inside the United States that the Secretary recommends for consolidation, closure, or realignment based on the force structure plan, infrastructure inventory, and final selection criteria.
 (2)DeadlineThe publication and transmittal shall occur before the later of the following: (A)April 15, 2019.
 (B)14 days after the Chairman of the Commission makes the certification referred to in subsection (a)(3).
 (c)Transmittal of additional materialsNot later than seven days after the date of the transmittal of the list of recommendations under subsection (c), the Secretary shall transmit to the congressional defense committees and the Commission the following additional materials:
 (1)A summary of the selection process that resulted in the recommendation for each military installation specified in the list of recommendations, including a justification for each recommendation based on the final selection criteria.
 (2)An estimate of the cost and potential savings of each recommendation. (3)Standard rules to calculate annual recurring savings for manpower base operating costs, utility costs, base closure guarantees, service-sharing agreements, and other installation support activities that the Secretary will use in the determination of the savings derived from a recommendation.
 (d)Availability of informationIn addition to making all information used by the Secretary to prepare the recommendations under this section available to Congress (including any committee or Member of Congress), the Secretary shall also make such information available to the Commission, the Comptroller General of the United States, and the public by means of the Internet or another electronic format. This information shall include, but is not limited to unclassified assessment data on the current condition of facilities and infrastructure, an environmental baseline of known or contamination and remediation activities, and standard rules used to calculate annual recurring savings.
 (e)Certification of accuracy and completeness of informationWhen submitting information to the Secretary or the Commission concerning the recommended consolidation, closure, or realignment of a military installation, the following individuals shall certify that such information is accurate and complete to the best of that person’s knowledge and belief:
 (1)The Secretaries of the military departments. (2)The heads of the Defense Agencies.
 (3)Each person whose duties include personal and substantial involvement in the preparation and submission of information and recommendations concerning the consolidation, closure, or realignment of military installations, as designated in regulations which the Secretary shall prescribe, regulations which the Secretary of each military department shall prescribe for personnel within that military department, or regulations which the head of each Defense Agency shall prescribe for personnel within that Defense Agency.
 (f)Public availability of information and submission to CongressAny information provided to the Commission by a person described in subsection (d) shall also be made available for the public record and be submitted in written form to the Senate and the House of Representatives to be made available to Members of the House concerned in accordance with the rules of that House. The information shall be submitted to the Senate and the House of Representatives within 48 hours after the submission of the information to the Commission.
			9.Commission review of Secretary of Defense recommendations for consolidation, closure, or
			 realignment of military installations
 (a)Public Hearings and TestimonyAfter receiving the recommendations from the Secretary of Defense for the consolidation, closure, and realignment of military installations pursuant to section 8, the Commission shall conduct public hearings on the recommendations. All testimony before the Commission at a public hearing conducted under this subsection shall be presented under oath.
 (b)Open MeetingsThe Commission shall meet only during calendar year 2019, and each meeting, other than meetings in which classified information is to be discussed, shall be open to the public. All the proceedings, information, and deliberations of the Commission shall be open, upon request, to the following:
 (1)The chairmen and ranking members of the Committees on Armed Services of the Senate and the House of Representatives, or such other members of the committees designated by such chairmen or ranking members.
 (2)The chairmen and ranking members of the Subcommittees on Military Construction, Veterans Affairs, and Related Agencies of the Committees on Appropriations of the Senate and the House of Representatives, or such other members of the subcommittees designated by such chairmen or ranking members.
 (3)The chairmen and ranking members of the Subcommittees on Defense of the Committees on Appropriations of the Senate and the House of Representatives, or such other members of the subcommittees designated by such chairmen or ranking members.
				(c)Comptroller general review and assistance
 (1)AssistanceThe Comptroller General of the United States shall assist the Commission, to the extent requested, in the Commission’s review of the recommendations submitted by the Secretary of Defense pursuant to section 8.
 (2)ReviewNot later than 45 days after the date on which the Secretary transmits the recommendations to the Commission pursuant to subsection 8(b), the Comptroller General shall transmit to Congress and to the Commission a report containing a detailed analysis of the Secretary’s recommendations, selection process, and standard rules to calculate annual recurring savings.
				(d)Report to President
 (1)Report required; contentSubject to paragraph (2), the Commission shall transmit to the President a report containing— (A)the findings and conclusions of the Commission based on its review of the recommendations made by the Secretary pursuant to section 8;
 (B)the recommendations of the Commission for the consolidation, closure, and realignment of military installations inside the United States; and
 (C)an explanation and justification of each recommendation made by the Commission that is different from the Secretary pursuant to subsection (e).
 (2)DeadlineThe report of the Commission shall be transmitted before the later of the following: (A)October 1, 2019.
 (B)180 days after the date on which the Secretary transmits the recommendations to the Commission pursuant to subsection 8(b).
 (3)AvailabilityThe report of the Commission also shall be made available to Congress and the public by means of the Internet or another electronic format on the same date on which the Commission transmits the report to the President.
 (e)Changes to the secretary’s recommendationsIn making its recommendations under this section, the Commission may make changes, subject to subsection (f), in any of the recommendations made by the Secretary if the Commission determines that—
 (1)the Secretary deviated substantially from the force structure plan or the final selection criteria in making the recommendation; or
 (2)a recommendation made by the Secretary was justified by assessment data— (A)that the Commission determines to be invalid; and
 (B)that, if corrected, the Commission determines would significantly impact the military value or potential costs and savings of the recommendation.
					(f)Process for making changes
 (1)Threshold for considerationThe Commission may not consider making a change in the recommendations of the Secretary that would add or remove a military installation to the Secretary’s list of recommendations unless—
 (A)the Commission provides the Secretary with at least a 15-day period, before making the change, in which to submit an explanation of the reasons why—
 (i)in the case of considering a military installation for addition, the installation was not included on the consolidation, closure, or realignment list by the Secretary; or
 (ii)in the case of considering a military installation for removal, the installation was included on the consolidation, closure, or realignment list by the Secretary; and
 (B)the decision to add or remove the installation for Commission consideration is supported by at least seven members of the Commission.
 (2)Removal or reductionIn addition to complying with the requirements of subsection (e), the Commission may remove a military installation from the list of recommendations made by the Secretary, or decrease the extent of a realignment proposed by a particular recommendation, only if the decision to remove that recommendation is supported by a simple majority of the members of the Commission.
 (3)Addition or increaseIn addition to complying with the requirements of subsection (e), the Commission may add a military installation to the list of recommendations made by the Secretary, or increase the extent of a realignment proposed by a particular recommendation, only if—
 (A)the Commission— (i)determines that the change is consistent with the force structure plan, infrastructure inventory, and final selection criteria;
 (ii)publishes a notice of the proposed change in the Federal Register not less than 45 days before transmitting its recommendations to the President pursuant to subsection (d); and
 (iii)conducts public hearings on the proposed change; (B)at least two Members of the Commission visit the military installation before the date of the transmittal of the report pursuant to subsection (c); and
 (C)the decision of the Commission to make the change is supported by at least seven members of the Commission.
 (4)Cost estimate requiredFor each change made by the Commission in the recommendations of the Secretary, the Commission, in coordination with the Secretary, shall provide an updated estimated costs to complete the recommended consolidation, closure, or realignment action and potential savings of the recommendation.
				(g)Responsibility To recuse
 (1)In generalA member of the Commission shall recuse himself or herself from consideration of a matter before the Commission—
 (A)in accordance with section 208 of title 18, United States Code; and (B)in addition, in the event that the member is concerned that other circumstances would raise a question regarding the legitimacy and impartiality of the final recommendations of the Commission.
 (2)Extent of recusalIn recusing himself or herself from consideration of a matter before the Commission, the member shall not participate in the deliberations on, or vote regarding, such a matter.
				10.Presidential review of Commission recommendations for consolidation, closure, or realignment of
			 military installations
			(a)Approval or disapproval
 (1)In generalSubject to paragraph (2), following receipt of the report of the Commission required by section 9, the President shall transmit to the Commission and to Congress a report containing the President’s approval or disapproval of the recommendations of the Commission for the consolidation, closure, or realignment of military installations.
 (2)DeadlineThe report of the President shall be transmitted before the later of the following: (A)October 15, 2019.
 (B)14 days after the date on which the Commission transmits its recommendations to the President pursuant to section 9(d).
 (b)Effect of approvalIt the President approves all the recommendations of the Commission, the report of the President to Congress under subsection (a) shall include—
 (1)a copy of the Commission’s recommendations; and (2)a certification of such approval.
 (c)Effect of disapprovalIf the President disapproves the recommendations of the Commission, in whole or in part, the report of the President under subsection (a) shall include—
 (1)the reasons for disapproval; and (2)a certification of such disapproval.
				(d)Revision
 (1)Opportunity to reviseIf the President disapproves the recommendations of the Commission, the Commission shall transmit to the President a revised list of recommendations for the consolidation, closure, and realignment of military installations before the later of the following:
 (A)November 30, 2019. (B)30 days after the date on which the President transmits the disapproval.
 (2)Effect of approvalIf the President approves all of the revised recommendations of the Commission transmitted to the President under paragraph (1), the President shall transmit to the Commission and to Congress a report containing—
 (A)a copy of the revised recommendations; and (B)a certification of such approval.
 (3)TerminationIf the President does not transmit to Congress the report described in paragraph (2) by December 31, 2019, the process by which military installations may be selected for consolidation, closure, or realignment under this Act shall be terminated.
				11.Prohibition on implementation of recommendations pending congressional review
 (a)Opportunity for congressional reviewUnless Congress enacts a joint resolution described in subsection (b), the Secretary of Defense may begin to take the implementation actions described in section 12 after the end of a 45-day period beginning on the date on which the President submits to the Commission and Congress a report containing an approval and certification pursuant to section 10, or the adjournment of Congress sine die for the session in which the report is transmitted, whichever is earlier.
 (b)Effect of passage of a joint resolution of disapprovalIf a joint resolution disapproving of the recommendations of the Commission submitted by the President in a report pursuant to section 10 is enacted by Congress not later than 45 days after the date of the transmission of the report, then the Secretary may not carry out any consolidation, closure, or realignment recommended by the Commission in the report transmitted by the President.
			12.Implementation
 (a)In generalSubject to section 11, the Secretary shall— (1)close all military installations recommended for closure by the Commission in the report transmitted to the Congress by the President pursuant to section 10;
 (2)realign all military installations recommended for realignment by the Commission in the report; (3)initiate all such closures and realignments no later than two years after the date on which the President transmits the report to the Congress that contains the recommendations for such closures or realignments;
 (4)complete all such closures and realignments no later than the end of the 5-year period beginning on the date on which the President transmits the report containing the recommendations for such closures or realignments; and
 (5)develop a schedule and plan for the implementation of the actions required by the preceding paragraphs in a manner that is suitable for reuse, minimizes the time required to dispose of excess and surplus real property and maximizes efficiency and return on investment.
				(b)Actions To be taken
 (1)In closing or realigning any military installation under this Act, the Secretary may take such actions as may be necessary for each approved recommendation to close or realign a military installation, including the acquisition of such land, the construction of such replacement facilities, the performance of such activities, and the conduct of such advance planning and design as may be required to transfer the functions from a military installation being closed or realigned to another military installation, and may use for such purposes funds in the Account or funds appropriated to the Department of Defense for use in planning and design, minor construction, or operation and maintenance.
 (2)Except as provided in section 14(c), in carrying out any closure or realignment action under this Act, the Secretary may not exceed, by more than 25 percent, the total cost specified for such closure or realignment action in the report transmitted by the Commission to the President pursuant to section 9(d).
 (3)In closing or realigning any military installation under this Act, the Secretary may provide economic adjustment assistance to any community located near a military installation being closed or realigned, and community planning assistance to any community located near a military installation to which functions will be transferred as a result of the consolidation, closure, or realignment of a military installation, if the Secretary determines that the financial resources available to the community (by grant or otherwise) for such purposes are inadequate, and may use for such purposes funds in the Account or funds appropriated to the Department of Defense for economic adjustment assistance or community planning assistance.
 (4)In closing or realigning any military installation under this Act, the Secretary may carry out activities for the purposes of environmental restoration and mitigation at any such installation, and shall use for such purposes funds both appropriated to the Account (reference) and funds deposited in the Account from the proceeds of the lease, transfer, or disposal of any property at a military installation that is consolidated, closed, or realigned under this Act. The Secretary shall ensure that environmental restoration of any property made excess to the needs of the Department of Defense as a result of such consolidation, closure, or realignment be carried out as soon as possible to expedite the ability of the redevelopment authority to carry out its redevelopment plan for the property.
 (5)In closing or realigning any military installation under this Act, the Secretary may provide outplacement assistance to civilian employees employed by the Department of Defense at military installations being closed or realigned, an may use for such purposes funds in the Account or funds appropriated to the Department of Defense for outplacement assistance to employees.
 (6)In closing or realigning any military installation under this Act, the Secretary may reimburse other Federal agencies for actions performed at the request of the Secretary with respect to any such consolidation, closure, or realignment, and may use for such purposes funds in the Account of funds appropriated to the Department of Defense and available for such purpose.
				13.Management and disposal of property
 (a)Establishment of a single property disposal agencyThe Secretary shall establish a new Field Activity to act as the executive agent for the management and disposal of real property made excess to the needs of the Department in carrying out the actions described in section 12. The staff of this Field Activity may consist of persons detailed to the field activity by the Army Corps of Engineers, Naval Facilities Engineering Command, the Air Force Installation and Mission Support Center, and other Federal departments or agencies to assist in carrying out the Field Activities duties under this Act.
			(b)Management and disposal of property
 (1)The Administrator of General Services shall delegate to the Secretary of Defense, with respect to excess and surplus real property, facilities, and personal property located at a military installation closed or realigned under this Act—
 (A)the authority of the Administrator to utilize excess property under subchapter II of chapter 5 of title 40, United States Code;
 (B)the authority of the Administrator to dispose of surplus property under subchapter III of chapter 5 of title 40, United States Code;
 (C)the authority to dispose of surplus property for public airports under sections 47151 through 47153 of title 49, United States Code; and
 (D)the authority of the Administrator to determine the availability of excess or surplus real property for wildlife conservation purposes in accordance with the Act of May 19, 1948 (16 U.S.C. 667b).
					(2)
 (A)Subject to subparagraph (B) and paragraphs (3), (4), (5), and (6), the Secretary of Defense shall exercise the authority delegated to the Secretary pursuant to paragraph (1) in accordance with—
 (i)all regulations governing the utilization of excess property and the disposal of surplus property under subtitle I of title 40, United States Code; and
 (ii)all regulations governing the conveyance and disposal of property under section 13(g) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(g)).
 (B)The Secretary may, with the concurrence of the Administrator of General Services— (i)prescribe general policies and methods for utilizing excess property and disposing of surplus property pursuant to the authority delegated under paragraph (1); and
 (ii)issue regulations relating to such policies and methods, which shall supersede the regulations referred to in subparagraph (A) with respect to that authority.
 (C)The Secretary of Defense may transfer real property or facilities located at a military installation to be closed or realigned under this Act, with or without reimbursement, to a military department or other entity (including a nonappropriated fund instrumentality) within the Department of Defense or the Coast Guard.
 (D)Before any action may be taken with respect to the disposal of any surplus real property or facility located at any military installation to be closed or realigned under this Act, the Secretary of Defense shall consult with the Governor of the State and the heads of the local governments concerned for the purpose of considering any plan for the use of such property by the local community concerned.
 (E)If a military installation to be closed, realigned, or placed in an inactive status under this Act includes a road used for public access through, into, or around the installation, the Secretary of Defense shall consult with the Governor of the State and the heads of the local governments concerned or the purpose of considering the continued availability of the road for public use after the installation is closed, realigned, or placed in an inactive status.
					(3)
 (A)Not later than 6 months after the date of approval of the consolidation, closure, or realignment of a military installation under this Act, the Secretary, in consultation with the redevelopment authority with respect to the installation, shall—
 (i)inventory the personal property located at the installation; and (ii)identify the items (or categories of items) of such personal property that the Secretary determines to be related to real property and anticipates will support the implementation of the redevelopment plan with respect to the installation.
 (B)If no redevelopment authority referred to in subparagraph (A) exists with respect to an installation, the Secretary shall consult with—
 (i)the local government in whose jurisdiction the installation is wholly located; or (ii)a local government agency or State government agency designated for the purpose of such consultation by the chief executive officer of the State in which the installation is located.
						(C)
 (i)Except as provided in subparagraphs (E) and (F), the Secretary may not carry out any of the activities referred to in clause (ii) with respect to an installation referred to in that clause until the earlier of—
 (I)one week after the date on which the redevelopment plan for the installation is submitted to the Secretary;
 (II)the date on which the redevelopment authority notifies the Secretary that it will not submit such a plan;
 (III)twenty-four months after the date of approval of the consolidation, closure, or realignment of the installation; or
 (IV)ninety days before the date of the consolidation, closure, or realignment of the installation. (ii)The activities referred to in clause (i) are activities relating to the consolidation, closure, or realignment of an installation to be closed or realigned under this Act as follows:
 (I)The transfer from the installation of items of personal property at the installation identified in accordance with subparagraph (A).
 (II)The reduction in maintenance and repair of facilities or equipment located at the installation below the minimum levels required to support the use of such facilities or equipment for nonmilitary purposes.
 (D)Except as provided in paragraph (4), the Secretary may not transfer items of personal property located at an installation to be closed or realigned under this Act to another installation, or dispose of such items, if such items are identified in the redevelopment plan for the installation as items essential to the reuse or redevelopment of the installation. In connection with the development of the redevelopment plan for the installation, the Secretary shall consult with the entity responsible for developing the redevelopment plan to identify the items of personal property located at the installation, if any, that the entity desires to be retained at the installation for reuse or redevelopment of the installation.
 (E)This paragraph shall not apply to any personal property located at an installation to be closed or realigned under this Act if the property—
 (i)is required for the operation of a unit, function, component, weapon, or weapons system at another installation;
 (ii)is uniquely military in character, and is likely to have no civilian use (other than use for its material content or as a source of commonly used components);
 (iii)is not required for the reutilization or redevelopment of the installation (as jointly determined by the Secretary and the redevelopment authority);
 (iv)is stored at the installation for purposes of distribution (including spare parts or stock items); or
						(v)
 (I)meets known requirements of an authorized program of another Federal department or agency for which expenditures for similar property would be necessary; and
 (II)is the subject of a written request by the head of the department or agency. (F)Notwithstanding subparagraphs (C)(i) and (D), the Secretary may carry out any activity referred to in subparagraph (C)(ii) or (D) if the Secretary determines that the carrying out of such activity is in the national security interest of the United States.
					(4)
 (A)The Secretary may transfer real property and personal property located at a military installation to be closed or realigned under this Act to the redevelopment authority with respect to the installation for purposes of job generation on the installation.
 (B)The Secretary may transfer real property and personal property located at a military installation to be closed or realigned under this Act that is subject to a ground lease to a military housing privatization partner established pursuant to the Military Housing Privatization Initiative under subchapter IV of Chapter 169 of title 10, United States Code to the lessee under such ground lease.
 (C)The transfer of property located at a military installation under subparagraph (A) or subparagraph (B) may be for consideration at or below the estimated fair market value or without consideration. In determining the amount of consideration to be required, the Secretary shall make a good faith effort to ensure that the conveyance of the property achieves an economical and appropriate outcome for the Department, considering the operations and maintenance costs for the Department to continue the carry the property on its records and the ability to help the redevelopment authority implement its approved redevelopment plan. The determination of such consideration may account for the economic conditions of the local affected community and the estimated costs to redevelop the property. The Secretary may accept, as consideration, a share of the revenues that the redevelopment authority receives from third-party buyers or lessees from sales and long-term leases of the conveyed property, a portion of the profits obtained over time from the development of the conveyed property, consideration in kind (including goods and services), real property and improvements, or such other consideration as the Secretary considers appropriate. The transfer of property located at a military installation under subparagraph (A) may be made for consideration below the estimated fair market value or without consideration only if the redevelopment authority with respect to the installation—
 (i)agrees that the proceeds from any sale or lease of the property (or any portion thereof) received by the redevelopment authority during at least the first seven years after the date of the initial transfer of property under subparagraph (A) shall be used to support the economic redevelopment of, or related to, the installation; and
 (ii)executes the agreement for transfer of the property and accepts control of the property within a reasonable time after the date of the property disposal record of decision or finding of no significant impact under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (D)For purposes of subparagraph (B)(i), the use of proceeds from a sale or lease described in such subparagraph to pay for, or offset the costs of, public investment on or related to the installation for any of the following purposes shall be considered a use to support the economic redevelopment of, or related to, the installation:
 (i)Road construction. (ii)Transportation management facilities.
 (iii)Storm and sanitary sewer construction. (iv)Police and fire protection facilities and other public facilities.
 (v)Utility construction. (vi)Building rehabilitation.
 (vii)Historic property preservation. (viii)Pollution prevention equipment or facilities.
 (ix)Demolition. (x)Disposal of hazardous materials generated by demolition.
 (xi)Landscaping, grading, and other site or public improvements. (xii)Planning for or the marketing of the development and reuse of the installation.
 (E)The Secretary may recoup from a redevelopment authority such portion of the proceeds from a sale or lease described in subparagraph (B) as the Secretary determines appropriate if the redevelopment authority does not use the proceeds to support economic redevelopment of, or related to, the installation for the period specified in subparagraph (B).
					(F)
 (i)The Secretary may transfer real property at an installation approved for consolidation, closure, or realignment under this Act (including property at an installation approved for realignment which will be retained by the Department of Defense or another Federal agency after realignment) to the redevelopment authority for the installation if the redevelopment authority agrees to lease, directly upon transfer, one or more portions of the property transferred under this subparagraph to the Secretary or to the head of another department or agency of the Federal Government. Subparagraph (B) shall apply to a transfer under this subparagraph.
 (ii)A lease under clause (i) shall be for a term of not to exceed 50 years, but may provide for options for renewal or extension of the term by the department or agency concerned.
 (iii)A lease under clause (i) may not require rental payments by the United States. (iv)A lease under clause (i) shall include a provision specifying that if the department or agency concerned ceases requiring the use of the leased property before the expiration of the term of the lease, the remainder of the lease term may be satisfied by the same or another department or agency of the Federal Government using the property for a use similar to the use under the lease. Exercise of the authority provided by this clause shall be made in consultation with the redevelopment authority concerned.
 (v)Notwithstanding clause (iii), if a lease under clause (i) involves a substantial portion of the installation, the department or agency concerned may obtain facility services for the leased property and common area maintenance from the redevelopment authority or the redevelopment authority’s assignee as a provision of the lease. The facility services and common area maintenance shall be provided at a rate no higher than the rate charged to non-Federal tenants of the transferred property. Facility services and common area maintenance covered by the lease shall not include—
 (I)municipal services that a State or local government is required by law to provide to all landowners in its jurisdiction without direct charge; or
 (II)firefighting or security-guard functions. (G)The transfer of personal property under subparagraph (A) shall not be subject to the provisions of subchapters II and III of chapter 5 of title 40, United States Code, if the Secretary determines that the transfer of such property is necessary for the effective implementation of a redevelopment plan with respect to the installation at which such property is located.
 (H)The provisions of section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) shall apply to any transfer of real property under this paragraph.
 (I)The Secretary may require any additional terms and conditions in connection with a transfer under this paragraph as such Secretary considers appropriate to protect the interests of the United States.
					(5)
 (A)Except as provided in subparagraphs (B) and (C), the Secretary shall take such actions as the Secretary determines necessary to ensure that final determinations under paragraph (1) regarding whether another department or agency of the Federal Government has identified a use for any portion of a military installation to be closed or realigned under this Act, or will accept transfer of any portion of such installation, are made not later than 6 months after the date of approval of the consolidation, closure, or realignment of that installation.
 (B)The Secretary may, in consultation with the redevelopment authority with respect to an installation, postpone making the final determinations referred to in subparagraph (A) with respect to the installation for such period as the Secretary determines appropriate if the Secretary determines that such postponement is in the best interests of the communities affected by the consolidation, closure, or realignment of the installation.
					(C)
 (i)Before acquiring non-Federal real property as the location for a new or replacement Federal facility of any type, the head of the Federal agency acquiring the property shall consult with the Secretary regarding the feasibility and cost advantages of using Federal property or facilities at a military installation closed or realigned or to be closed or realigned under this Act as the location for the new or replacement facility. In considering the availability and suitability of a specific military installation, the Secretary and the head of the Federal agency involved shall obtain the concurrence of the redevelopment authority with respect to the installation and comply with the redevelopment plan for the installation.
 (ii)Not later than 30 days after acquiring non-Federal real property as the location for a new or replacement Federal facility, the head of the Federal agency acquiring the property shall submit to Congress a report containing the results of the consultation under clause (i) and the reasons why military installations referred to in such clause that are located within the area to be served by the new or replacement Federal facility or within a 200-mile radius of the new or replacement facility, whichever area is greater, were considered to be unsuitable or unavailable for the site of the new or replacement facility.
						(6)
 (A)The disposal of buildings and property located at installations approved consolidation, closure, or realignment under this title shall be carried out in accordance with this paragraph.
					(B)
 (i)Not later than the date on which the Secretary of Defense completes the final determinations referred to in paragraph (5) relating to the use or transferability of any portion of an installation covered by this paragraph, the Secretary shall—
 (I)identify the buildings and property at the installation for which the Department of Defense has a use, for which another department or agency of the Federal Government has identified a use, or of which another department or agency will accept a transfer;
 (II)take such actions as are necessary to identify any building or property at the installation not identified under subclause (I) that is excess property or surplus property;
 (III)submit to the Secretary of Housing and Urban Development and to the redevelopment authority for the installation (or the chief executive officer of the State in which the installation is located if there is no redevelopment authority for the installation at the completion of the determination described in the stem of this sentence) information on any building or property that is identified under subclause (II); and
 (IV)publish in the Federal Register and in a newspaper of general circulation in the communities in the vicinity of the installation information on the buildings and property identified under subclause (II).
 (ii)Upon the recognition of a redevelopment authority for an installation covered by this paragraph, the Secretary of Defense shall publish in the Federal Register and in a newspaper of general circulation in the communities in the vicinity of the installation information on the redevelopment authority.
						
						(C)
						(i)
 State and local governments, representatives of the homeless, and other interested parties located in the communities in the vicinity of an installation covered by this paragraph shall submit to the redevelopment authority for the installation a notice of the interest, if any, of such governments, representatives, and parties in the buildings or property, or any portion thereof, at the installation that are identified under subparagraph (B)(i)(II). A notice of interest under this clause shall describe the need of the government, representative, or party concerned for the buildings or property covered by the notice.
						
							(ii)
 The redevelopment authority for an installation shall assist the governments, representatives, and parties referred to in clause (i) in evaluating buildings and property at the installation for purposes of this subparagraph.
						
							(iii)
 In providing assistance under clause (ii), a redevelopment authority shall—  (I) consult with representatives of the homeless in the communities in the vicinity of the installation concerned; and
							
								(II)
 undertake outreach efforts to provide information on the buildings and property to representatives of the homeless, and to other persons or entities interested in assisting the homeless, in such communities.
							
							(iv)
 It is the sense of Congress that redevelopment authorities should begin to conduct outreach efforts under clause (iii)(II) with respect to an installation as soon as is practicable after the date of approval of closure or realignment of the installation.
						
						(D)
						(i)
 State and local governments, representatives of the homeless, and other interested parties shall submit a notice of interest to a redevelopment authority under subparagraph (C) not later than the date specified for such notice by the redevelopment authority.
						
							(ii)
 The date specified under clause (i) shall be—  (I) in the case of an installation for which a redevelopment authority has been recognized as of the date of the completion of the determinations referred to in paragraph (5), not earlier than 3 months and not later than 6 months after the date of publication of such determination in a newspaper of general circulation in the communities in the vicinity of the installation under subparagraph (B)(i)(IV); and
							
								(II)
 in the case of an installation for which a redevelopment authority is not recognized as of such date, not earlier than 3 months and not later than 6 months after the date of the recognition of a redevelopment authority for the installation.
							
							(iii)
 Upon specifying a date for an installation under this subparagraph, the redevelopment authority for the installation shall—
							
								(I)
 publish the date specified in a newspaper of general circulation in the communities in the vicinity of the installation concerned; and
							
								(II)
 notify the Secretary of Defense of the date.  (E) (i) In submitting to a redevelopment authority under subparagraph (C) a notice of interest in the use of buildings or property at an installation to assist the homeless, a representative of the homeless shall submit the following:
							
								(I)
 A description of the homeless assistance program that the representative proposes to carry out at the installation.
							
								(II)
 An assessment of the need for the program.  (III) A description of the extent to which the program is or will be coordinated with other homeless assistance programs in the communities in the vicinity of the installation.
							
								(IV)
 A description of the buildings and property at the installation that are necessary in order to carry out the program.
							
								(V)
 A description of the financial plan, the organization, and the organizational capacity of the representative to carry out the program.
							
								(VI)
 An assessment of the time required in order to commence carrying out the program.  (ii) A redevelopment authority may not release to the public any information submitted to the redevelopment authority under clause (i)(V) without the consent of the representative of the homeless concerned unless such release is authorized under Federal law and under the law of the State and communities in which the installation concerned is located.
						
						(F)
						(i)
 The redevelopment authority for each installation covered by this paragraph shall prepare a redevelopment plan for the installation. The redevelopment authority shall, in preparing the plan, consider the interests in the use to assist the homeless of the buildings and property at the installation that are expressed in the notices submitted to the redevelopment authority under subparagraph (C).
						
							(ii)
							(I)
 In connection with a redevelopment plan for an installation, a redevelopment authority and representatives of the homeless shall prepare legally binding agreements that provide for the use to assist the homeless of buildings and property, resources, and assistance on or off the installation. The implementation of such agreements shall be contingent upon the decision regarding the disposal of the buildings and property covered by the agreements by the Secretary of Defense under subparagraph (K) or (L).
							
								(II)
 Agreements under this clause shall provide for the reversion to the redevelopment authority concerned, or to such other entity or entities as the agreements shall provide, of buildings and property that are made available under this paragraph for use to assist the homeless in the event that such buildings and property cease being used for that purpose.
							
							(iii)
 A redevelopment authority shall provide opportunity for public comment on a redevelopment plan before submission of the plan to the Secretary of Defense and the Secretary of Housing and Urban Development under subparagraph (G).
						
							(iv)
 A redevelopment authority shall complete preparation of a redevelopment plan for an installation and submit the plan under subparagraph (G) not later than 9 months after the date specified by the redevelopment authority for the installation under subparagraph (D).
						
						(G)
						(i)
 Upon completion of a redevelopment plan under subparagraph (F), a redevelopment authority shall submit an application containing the plan to the Secretary of Defense and to the Secretary of Housing and Urban Development.
						
							(ii)
 A redevelopment authority shall include in an application under clause (i) the following:  (I) A copy of the redevelopment plan, including a summary of any public comments on the plan received by the redevelopment authority under subparagraph (F)(iii).
							
								(II)
 A copy of each notice of interest of use of buildings and property to assist the homeless that was submitted to the redevelopment authority under subparagraph (C), together with a description of the manner, if any, in which the plan addresses the interest expressed in each such notice and, if the plan does not address such an interest, an explanation why the plan does not address the interest.
							
								(III)
 A summary of the outreach undertaken by the redevelopment authority under subparagraph (C)(iii)(II) in preparing the plan.
							
								(IV)
 A statement identifying the representatives of the homeless and the homeless assistance planning boards, if any, with which the redevelopment authority consulted in preparing the plan, and the results of such consultations.
							
								(V)
 An assessment of the manner in which the redevelopment plan balances the expressed needs of the homeless and the need of the communities in the vicinity of the installation for economic redevelopment and other development.
							
								(VI)
 Copies of the agreements that the redevelopment authority proposes to enter into under subparagraph (F)(ii).
							
						(H)
						(i)
 Not later than 60 days after receiving a redevelopment plan under subparagraph (G), the Secretary of Housing and Urban Development shall complete a review of the plan. The purpose of the review is to determine whether the plan, with respect to the expressed interest and requests of representatives of the homeless—
							
								(I)
 takes into consideration the size and nature of the homeless population in the communities in the vicinity of the installation, the availability of existing services in such communities to meet the needs of the homeless in such communities, and the suitability of the buildings and property covered by the plan for the use and needs of the homeless in such communities;
							
								(II)
 takes into consideration any economic impact of the homeless assistance under the plan on the communities in the vicinity of the installation;
							
								(III)
 balances in an appropriate manner the needs of the communities in the vicinity of the installation for economic redevelopment and other development with the needs of the homeless in such communities;
							
								(IV)
 was developed in consultation with representatives of the homeless and the homeless assistance planning boards, if any, in the communities in the vicinity of the installation; and
							
								(V)
 specifies the manner in which buildings and property, resources, and assistance on or off the installation will be made available for homeless assistance purposes.
							
							(ii)
 It is the sense of Congress that the Secretary of Housing and Urban Development shall, in completing the review of a plan under this subparagraph, take into consideration and be receptive to the predominant views on the plan of the communities in the vicinity of the installation covered by the plan.
						
							(iii)
 The Secretary of Housing and Urban Development may engage in negotiations and consultations with a redevelopment authority before or during the course of a review under clause (i) with a view toward resolving any preliminary determination of the Secretary that a redevelopment plan does not meet a requirement set forth in that clause. The redevelopment authority may modify the redevelopment plan as a result of such negotiations and consultations.
						
							(iv)
 Upon completion of a review of a redevelopment plan under clause (i), the Secretary of Housing and Urban Development shall notify the Secretary of Defense and the redevelopment authority concerned of the determination of the Secretary of Housing and Urban Development under that clause.
						
							(v)
 If the Secretary of Housing and Urban Development determines as a result of such a review that a redevelopment plan does not meet the requirements set forth in clause (i), a notice under clause (iv) shall include—
							
								(I)
 an explanation of that determination; and  (II) a statement of the actions that the redevelopment authority must undertake in order to address that determination.
							
						(I)
						(i)
 Upon receipt of a notice under subparagraph (H)(iv) of a determination that a redevelopment plan does not meet a requirement set forth in subparagraph (H)(i), a redevelopment authority shall have the opportunity to—
							
								(I)
 revise the plan in order to address the determination; and  (II) submit the revised plan to the Secretary of Defense and the Secretary of Housing and Urban Development.
							
							(ii)
 A redevelopment authority shall submit a revised plan under this subparagraph to such Secretaries, if at all, not later than 90 days after the date on which the redevelopment authority receives the notice referred to in clause (i).
						
						(J)
						(i)
 Not later than 30 days after receiving a revised redevelopment plan under subparagraph (I), the Secretary of Housing and Urban Development shall review the revised plan and determine if the plan meets the requirements set forth in subparagraph (H)(i).
						
							(ii)
 The Secretary of Housing and Urban Development shall notify the Secretary of Defense and the redevelopment authority concerned of the determination of the Secretary of Housing and Urban Development under this subparagraph.
						
						(K)
						(i)
 Upon receipt of a notice under subparagraph (H)(iv) or (J)(ii) of the determination of the Secretary of Housing and Urban Development that a redevelopment plan for an installation meets the requirements set forth in subparagraph (H)(i), the Secretary of Defense shall dispose of the buildings and property at the installation.
						
							(ii)
 For purposes of carrying out an environmental assessment of the closure or realignment of an installation, the Secretary of Defense shall treat the redevelopment plan for the installation (including the aspects of the plan providing for disposal to State or local governments, representatives of the homeless, and other interested parties) as part of the proposed Federal action for the installation.
						
							(iii)
 The Secretary of Defense shall dispose of buildings and property under clause (i) in accordance with the record of decision or other decision document prepared by the Secretary in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). In preparing the record of decision or other decision document, the Secretary shall give substantial deference to the redevelopment plan concerned.
						
							(iv)
 The disposal under clause (i) of buildings and property to assist the homeless shall be without consideration.
						
							(v)
 In the case of a request for a conveyance under clause (i) of buildings and property for public benefit under section 550 of title 40, United States Code, or sections 47151 through 47153 of title 49, United States Code, the sponsoring Federal agency shall use the eligibility criteria set forth in such section or such subchapter (as the case may be) to determine the eligibility of the applicant and use proposed in the request for the public benefit conveyance. The determination of such eligibility should be made before submission of the redevelopment plan concerned under subparagraph (G).
						
						(L)
						(i)
 If the Secretary of Housing and Urban Development determines under subparagraph (J) that a revised redevelopment plan for an installation does not meet the requirements set forth in subparagraph (H)(i), or if no revised plan is so submitted, that Secretary shall—
							
								(I)
 review the original redevelopment plan submitted to that Secretary under subparagraph (G), including the notice or notices of representatives of the homeless referred to in clause (ii)(II) of that subparagraph;
							
								(II)
 consult with the representatives referred to in subclause (I), if any, for purposes of evaluating the continuing interest of such representatives in the use of buildings or property at the installation to assist the homeless;
							
								(III)
 request that each such representative submit to that Secretary the items described in clause (ii); and
							
								(IV)
 based on the actions of that Secretary under subclauses (I) and (II), and on any information obtained by that Secretary as a result of such actions, indicate to the Secretary of Defense the buildings and property at the installation that meet the requirements set forth in subparagraph (H)(i).
							
							(ii)
 The Secretary of Housing and Urban Development may request under clause (i)(III) that a representative of the homeless submit to that Secretary the following:
							
								(I)
 A description of the program of such representative to assist the homeless.  (II) A description of the manner in which the buildings and property that the representative proposes to use for such purpose will assist the homeless.
							
								(III)
 Such information as that Secretary requires in order to determine the financial capacity of the representative to carry out the program and to ensure that the program will be carried out in compliance with Federal environmental law and Federal law against discrimination.
							
								(IV)
 A certification that police services, fire protection services, and water and sewer services available in the communities in the vicinity of the installation concerned are adequate for the program.
							
							(iii)
 Not later than 90 days after the date of the receipt of a revised plan for an installation under subparagraph (J), the Secretary of Housing and Urban Development shall—
							
								(I)
 notify the Secretary of Defense and the redevelopment authority concerned of the buildings and property at an installation under clause (i)(IV) that the Secretary of Housing and Urban Development determines are suitable for use to assist the homeless; and
							
								(II)
 notify the Secretary of Defense of the extent to which the revised plan meets the criteria set forth in subparagraph (H)(i).
							
							(iv)
							(I)
 Upon notice from the Secretary of Housing and Urban Development with respect to an installation under clause (iii), the Secretary of Defense shall dispose of buildings and property at the installation in consultation with the Secretary of Housing and Urban Development and the redevelopment authority concerned.
							
								(II)
 For purposes of carrying out an environmental assessment of the closure or realignment of an installation, the Secretary of Defense shall treat the redevelopment plan submitted by the redevelopment authority for the installation (including the aspects of the plan providing for disposal to State or local governments, representatives of the homeless, and other interested parties) as part of the proposed Federal action for the installation. The Secretary of Defense shall incorporate the notification of the Secretary of Housing and Urban Development under clause (iii)(I) as part of the proposed Federal action for the installation only to the extent, if any, that the Secretary of Defense considers such incorporation to be appropriate and consistent with the best and highest use of the installation as a whole, taking into consideration the redevelopment plan submitted by the redevelopment authority.
							
								(III)
 The Secretary of Defense shall dispose of buildings and property under subclause (I) in accordance with the record of decision or other decision document prepared by the Secretary in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). In preparing the record of decision or other decision document, the Secretary shall give deference to the redevelopment plan submitted by the redevelopment authority for the installation.
							
								(IV)
 The disposal under subclause (I) of buildings and property to assist the homeless shall be without consideration.
							
								(V)
 In the case of a request for a conveyance under subclause (I) of buildings and property for public benefit under section 550 of title 40, United States Code, or sections 47151 through 47153 of title 49, United States Code, the sponsoring Federal agency shall use the eligibility criteria set forth in such section or such subchapter (as the case may be) to determine the eligibility of the applicant and use proposed in the request for the public benefit conveyance. The determination of such eligibility should be made before submission of the redevelopment plan concerned under subparagraph (G).
							
						(M)
						(i)
 In the event of the disposal of buildings and property of an installation pursuant to subparagraph (K) or (L), the redevelopment authority for the installation shall be responsible for the implementation of and compliance with agreements under the redevelopment plan described in that subparagraph for the installation.
						
							(ii)
 If a building or property reverts to a redevelopment authority under such an agreement, the redevelopment authority shall take appropriate actions to secure, to the maximum extent practicable, the utilization of the building or property by other homeless representatives to assist the homeless. A redevelopment authority may not be required to utilize the building or property to assist the homeless.
						
						(N)
 The Secretary of Defense may postpone or extend any deadline provided for under this paragraph in the case of an installation covered by this paragraph for such period as the Secretary considers appropriate if the Secretary determines that such postponement is in the interests of the communities affected by the closure or realignment of the installation. The Secretary shall make such determinations in consultation with the redevelopment authority concerned and, in the case of deadlines provided for under this paragraph with respect to the Secretary of Housing and Urban Development, in consultation with the Secretary of Housing and Urban Development.
					
						(O)
 For purposes of this paragraph, the term communities in the vicinity of the installation, in the case of an installation, means the communities that constitute the political jurisdictions (other than the State in which the installation is located) that comprise the redevelopment authority for the installation.
					
						(P)
 For purposes of this paragraph, the term other interested parties, in the case of an installation, includes any parties eligible for the conveyance of property of the installation under section 550 of title 40, United States Code, or sections 47151 through 47153 of title 49, United States Code, whether or not the parties assist the homeless.
					(c)Applicability of National Environmental Policy Act of 1969
 (1)The provisions of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to the actions of the President, the Commission, and, except as provided in paragraph (2), the Department of Defense in carrying out this Act.
				(2)
 (A)The provisions of the National Environmental Policy Act of 1969 shall apply to actions of the Department of Defense under this Act—
 (i)during the process of property disposal; and (ii)during the process of relocating functions from a military installation being closed or realigned to another military installation after the receiving installation has been selected but before the functions are relocated.
 (B)In applying the provisions of the National Environmental Policy Act of 1969 to the processes referred to in subparagraph (A), the Secretary of Defense and the Secretary of the military departments concerned shall not have to consider—
 (i)the need for closing or realigning the military installation which has been recommended for the consolidation, closure, or realignment by the Commission;
 (ii)the need for transferring functions to any military installation which has been selected as the receiving installation; or
 (iii)military installations alternative to those recommended or selected. (3)A civil action for judicial review, with respect to any requirement of the National Environmental Policy Act of 1969 to the extent such Act is applicable under paragraph (2), of any act or failure to act by the Department of Defense during the closing, realigning, or relocating of functions referred to in clauses (i) and (ii) of paragraph (2)(A), may not be brought more than 60 days after the date of such act or failure to act.
 (d)WaiverThe Secretary of Defense may close or realign military installations under this Act without regard to—
 (1)any provision of law restricting the use of funds for closing or realigning military installations included in any appropriations or authorization Act; and
 (2)sections 2662 and 2687 of title 10, United States Code. (e)Transfer authority in connection with payment of environmental remediation costs (1) (A)Subject to paragraph (2) of this subsection and section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)), the Secretary may enter into an agreement to transfer by deed real property or facilities referred to in subparagraph (B) with any person who agrees to perform all environmental restoration, waste management, and environmental compliance activities that are required for the property or facilities under Federal and State laws, administrative decisions, agreements (including schedules and milestones), and concurrences.
 (B)The real property and facilities referred to in subparagraph (A) are the real property and facilities located at an installation closed or to be closed, or realigned or to be realigned, under this Act that are available exclusively for the use, or expression of an interest in a use, of a redevelopment authority under subsection (b)(6)(F) during the period provided for that use, or expression of interest in use, under that subsection. The real property and facilities referred to in subparagraph (A) are also the real property and facilities located at an installation approved for consolidation, closure, or realignment under this Act after 2001 that are available for purposes other than to assist the homeless.
 (C)The Secretary may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as the Secretary considers appropriate to protect the interests of the United States.
 (2)A transfer of real property or facilities may be made under paragraph (1) only if the Secretary certifies to Congress that—
 (A)the costs of all environmental restoration, waste management, and environmental compliance activities otherwise to be paid by the Secretary with respect to the property or facilities are equal to or greater than the fair market value of the property or facilities to be transferred, as determined by the Secretary; or
 (B)if such costs are lower than the fair market value of the property or facilities, the recipient of the property or facilities agrees to pay the difference between the fair market value and such costs.
 (3)In the case of property or facilities covered by a certification under paragraph (2)(A), the Secretary may pay the recipient of such property or facilities an amount equal to the lesser of—
 (A)the amount by which the costs incurred by the recipient of such property or facilities for all environmental restoration, waste, management, and environmental compliance activities with respect to such property or facilities exceed the fair market value of such property or facilities as specified in such certification; or
 (B)the amount by which the costs (as determined by the Secretary) that would otherwise have been incurred by the Secretary for such restoration, management, and activities with respect to such property or facilities exceed the fair market value of such property or facilities as so specified.
 (4)As part of an agreement under paragraph (1), the Secretary shall disclose to the person to whom the property or facilities will be transferred any information of the Secretary regarding the environmental restoration, waste management, and environmental compliance activities described in paragraph (1) that relate to the property or facilities. The Secretary shall provide such information before entering into the agreement.
 (5)Nothing in this subsection shall be construed to modify, alter, or amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (6)Section 330 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2687 note) shall not apply to any transfer under this subsection to persons or entities described in subsection (a)(2) of such section 330, except in the case of releases or threatened releases not disclosed pursuant to paragraph (4).
				14.Account
			(a)Establishment
 (1)If the Secretary makes the certification required under section (1)(d), there shall be established on the books of the Treasury an account to be known as the Military Infrastructure Consolidation and Efficiency 2019. The Account shall be administered by the Secretary as a single account.
 (2)There shall be deposited into the Account— (A)funds authorized for an appropriated to the Account;
 (B)any funds that the Secretary may, subject to approval in an appropriations Act, transfer to the Account from funds appropriated to the Department of Defense for any purpose, except that such funds may be transferred only after the date on which the Secretary transmits written notice of, and justification for, such transfer to the congressional defense committees; and
 (C)except as provided in subsection (c), proceeds received from the lease, transfer, or disposal of any property at a military installation that is consolidated, closed, or realigned under this Act.
 (3)The Account shall be closed at the time and in the manner provided for appropriation accounts under section 1555 of title 31, United States Code. Unobligated funds which remain in the Account upon the closure shall be held by the Secretary of the Treasury until transferred by law after the congressional defense committees receive the final report transmitted under section 14(a)(3).
				(b)Use of Funds
 (1)In such amounts as may be provided in advance in appropriation Acts, the Secretary may use the Account only for the purposes described in section 12 with respect to military installations approved for consolidation, closure, or realignment under this Act.
 (2)When a decision is made to use funds in the Account to carry out a military construction project under section 11(b)(1) and the cost of the project will exceed the maximum amount authorized by law for a minor military construction project, the Secretary shall notify, in writing, the congressional defense committees of the nature of, and justification for, the project and the amount of expenditures for such project. Any such project may be carried out without regard to section 2802(a) of title 10, United States Code.
				(c)Authorized cost variations
 (1)Maximum increaseSubject to paragraph (2), the total cost authorized for a closure or realignment action to be carried out using funds in the Account may not be increased by more than 25 percent of the amount specified for such closure or realignment action in the report transmitted by the Commission to the President pursuant to section 9(d).
 (2)ExceptionThe limitation on cost variations in paragraph (1) shall not apply if— (A)the Secretary of Defense notifies the congressional defense committees, in writing, of the cost increase and the reason therefor and certifies that the increased cost is necessary in order to implement the recommendation; and
 (B)a period of 60 days has elapsed after the date on which such notification is provided or, if the notification is provided in an electronic medium pursuant to section 480 of title 10, United States Code, a period of 45 days has elapsed.
					(d)Disposal or transfer of commissary stores and property purchased with nonappropriated funds
 (1)If any real property or facility acquired, constructed, or improved (in whole or in part) with commissary store funds or nonappropriated funds is transferred or disposed of in connection with the consolidation, closure, or realignment of a military installation under this Act, a portion of the proceeds of the transfer or other disposal of property on that installation shall be deposited in the reserve account established under section 204(b)(7)(C) of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note).
 (2)The amount so deposited shall be equal to the depreciated value of the investment made with such funds in the acquisition, construction, or improvement of that particular real property or facility. The depreciated value of the investment shall be computed in accordance with regulations prescribed by the Secretary of Defense.
 (3)In such amounts as may be provided in advance in appropriations Acts, the Secretary may use amounts in the reserve account for the purpose of acquiring, constructing, and improving commissary stores and real property and facilities for nonappropriated fund instrumentalities.
 (e)Account exclusive source of funds for environmental restoration projectsExcept for funds deposited into the Account under subsection (a), funds appropriated to the Department of Defense may not be used for purposes described in section 12. The prohibition in this subsection shall expire upon the closure of the account under subsection (a)(3).
			15.Restriction on other base closure authority
 (a)In generalExcept as provided in subsection (c), during the period beginning on the date of enactment of this Act, and ending on April 15, 2020, this Act shall be the exclusive authority for selecting for consolidation, closure, or realignment, or for carrying out any consolidation, closure, or realignment of, a military installation inside the United States.
 (b)RestrictionExcept as provided in subsection (c), none of the funds available to the Department may be used, other than under this Act, during the period specified in subsection (a)—
 (1)to identify, through any transmittal to the Congress or through any other public announcement or notification, any military installation inside the United States as an installation to be consolidated, closed, or realigned, or as an installation under consideration for consolidation, closure, or realignment; or
 (2)to carry out any consolidation, closure, or realignment of a military installation inside the United States.
 (c)ExceptionNothing in this title affects the authority of the Secretary of Defense to carry out closures or realignments to which section 2687 of title 10, United States Code, is not applicable, including closures and realignments carried out for reasons of national security or a military emergency referred to in subsection (c) of such section.
			16.Required reports
			(a)Military infrastructure consolidation and efficiency account
 (1)Report requiredNo later than 60 days after the end of each fiscal year in which the Secretary carries out activities under this Act using amounts in the Account, the Secretary of Defense shall transmit a report to the congressional defense committees of—
 (A)the amount and nature of the deposits into, and the expenditures from, the Account during such fiscal year;
 (B)the amount and nature of other expenditures made pursuant to section 12 during such fiscal year; (C)the amount and nature of anticipated deposits to be made into, and the anticipated expenditures to be made from, the Account during the first fiscal year commencing after the submission of the report; and
 (D)the amount and nature of anticipated expenditures to be made pursuant to section 12 during the first fiscal year commencing after the submission of the report.
 (2)Additional elements of reportThe report for a fiscal year shall include the following: (A)The obligations and expenditures from the Account during the fiscal year, identified by subaccount and installation, for each military department and Defense Agency.
 (B)The fiscal year in which appropriations for such expenditures were made and the fiscal year in which funds were obligated for such expenditure.
 (C)Each military construction project for which such obligations and expenditures were made, identified by installation and project title.
 (D)A description and explanation of the extent, if any, to which expenditures for military construction projects for the fiscal year differed from proposals for projects and funding levels that were included in the justification transmitted to Congress under subsection (b), or otherwise, for the funding proposals for the Account for such fiscal year, including explanations of any failure to carry out military construction projects that were so proposed and any expenditures for military construction projects that were not so proposed.
 (E)An estimate of the net revenues to be received from property disposals to be completed during the first fiscal year commencing after the submission of the report at military installations approved for consolidation, closure, or realignment under this Act.
 (3)Final reportNot later than 60 days after the closure of the Account under section 14, the Secretary shall transmit to the congressional defense committees a report containing an accounting of all the funds deposited into and expended from the Account or otherwise expended under this Act with respect to such installations, and any amount remaining in the account.
 (b)Annual military infrastructure consolidation and efficiency implementation reportAs part of the budget request for fiscal year 2021, and for each fiscal year thereafter through fiscal year 2032, for the Department, the Secretary shall transmit to the congressional defense committees—
 (1)a schedule of the closure actions to be carried out under this Act in the fiscal year for which the request is made and an estimate of the total expenditures required and cost savings to be achieved by each such closure and of the time period in which these savings are to be achieved in each case, together with the Secretary’s assessment of the environmental effects of such actions;
 (2)a description of the military installations, including those under construction and those planned for construction, to which functions are to be transferred as a result of such closure, together with the Secretary’s assessment of the environmental effects of such transfers;
 (3)a description of the closure actions already carried out at each military installation since the date of the installation’s approval for closure under this Act and the current status of the closure of the installation, including whether—
 (A)a redevelopment authority has been recognizes by the Secretary for the installation; (B)the screening of property at the installation for other Federal use has been completed; and
 (C)a redevelopment plan has been agreed to by the redevelopment authority for the installation; (4)a description of redevelopment plans for military installations approved for closure under this Act, the quantity of property remaining to be disposed of at each installation as part of its closure, and the quantity of property already disposed of at each installation;
 (5)a list of Federal agencies that have requested property during the screening process for each military installation approved for closure under this Act, including the date of transfer or anticipated transfer of the property to such agencies, the acreage involved in such transfers, and an explanation for any delays in such transfer;
 (6)a list of known environmental remediation issues at each military installation approved for closure under this Act, including the acreage affected by these issues, an estimate of the cost to complete such environmental remediation, and the plans (and timelines) to address such environmental remediation; and
 (7)an estimate of the date for the completion of all closure actions at each military installation approved for consolidation, closure, or realignment under this Act.
 17.DefinitionsIn this Act: (1)The term Account means the Military Infrastructure Consolidation and Efficiency Account established by section 14(a).
 (2)The term congressional defense committees means the Committees on Armed Services and the Committees on Appropriations of the Senate and the House of Representatives.
 (3)The term Commission means the Military Infrastructure Consolidation and Efficiency Commission of 2019 established by section 7.
 (4)The term date of approval, with respect to a consolidation, closure, or realignment of a military installation, means the date on which the authority of Congress to disapprove a recommendation of consolidation, closure, or realignment, as the case may be, of such installation under this Act expires.
 (5)The term Department means the Department of Defense. (6)The term final selection criteria means the final selection criteria specified in section 6, which consists of military value criteria and certain additional criteria.
 (7)The term force structure plan means the force structure plan developed by the Secretary under section 3(a). (8)The term infrastructure inventory means the infrastructure inventory conducted by the Secretary under section 3(b).
 (9)The term military installation means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department, including any leased facility. Such term does not include any facility used primarily for civil works, rivers and harbors projects, flood control, or other projects not under the primary jurisdiction or control of the Department.
 (10)The term realignment includes any action which both reduces and relocates functions and civilian personnel positions but does not include a reduction in force resulting from workload adjustments, reduced personnel or funding levels, or skill imbalances.
 (11)The term redevelopment authority, in the case of a military installation to be closed or realigned under this Act, means any entity (including an entity established by a State or local government) recognized by the Secretary of Defense as the entity responsible for developing the redevelopment plan with respect to the military installation or for directing the implementation of the redevelopment plan.
 (12)The term redevelopment plan, in the case of a military installation to be closed or realigned under this Act, means a plan that—
 (A)is agreed to by the local redevelopment authority with respect to the military installation; and (B)provides for the reuse or redevelopment of the real property and personal property of the military installation that is available for such reuse and redevelopment as a result of the consolidation, closure, or realignment of the military installation.
 (13)The term representative of the homeless has the meaning given such term in section 501(i)(4) of the Stewart B. McKinney Homeless Assistance Act (42 U.S.C. 11411(i)(4)).
 (14)The term Secretary means the Secretary of Defense. (15)The term United States means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa, the Virgin Islands of the United States, the Commonwealth of the Northern Mariana Islands, and any other commonwealth, territory, or possession of the United States.
			18.Treatment as a base closure law for purposes of other provisions of law
 (a)Definition of base closure law in title 10Section 101(a)(17) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
				
 (D)Military Infrastructure Consolidation and Efficiency Act of 2016.. (b)Definition of base closure law in other laws (1)Section 131(b) of Public Law 107–249 (10 U.S.C. 221 note) is amended by striking means and all that follows and inserting has the meaning given the term base closure law in section 101(a)(17) of title 10, United States Code..
 (2)Section 1334(k)(1) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2701 note) is amended by adding at the end the following new subparagraph:
					
 (C)Military Infrastructure Consolidation and Efficiency Act of 2016.. (3)Section 2918(a)(1) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2687 note) is amended by adding at the end the following new subparagraph:
					
 (C)Military Infrastructure Consolidation and Efficiency Act of 2016.. 19.Conforming amendments (a)Deposit and use of lease proceedsSection 2667(e) of title 10, United States Code, is amended—
 (1)in paragraph (5), by striking on or after January 1, 2005, and inserting from January 1, 2005 through December 31, 2005,; and (2)by adding at the end the following new paragraph:
					
 (6)Money rentals received by the United States from a lease under subsection (g) at a military installation approved for consolidation, closure, or realignment under a base closure law on or after January 1, 2006, shall be deposited into the Account established under section 14(a) of the Military Infrastructure Consolidation and Efficiency Act of 2016..
 (b)Requests by public agencies for property for public airportsSection 47151(g) of title 49, United States Code, is amended by striking section 2687 of title 10, section 201 of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note), or section 2905 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note) and inserting a base closure law, as that term is defined in section 101(a)(17) of title 10,.
 (c)Restored leaveSection 6304(d)(3)(A) of title 5, United States Code, is amended by striking the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and inserting a base closure law, as that term is defined in section 101(a)(17) of title 10,.
			